Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unver et al (2008/0039733).
1. One or more computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by a device, cause the device to:
determine an amount of attenuation between a capture of a first heart sound and a control for the first heart sound, the capture of the first heart sound captured during a test cycle; (see at least the abstract which teaches a comparison between an attenuated signal (first heart sound) and an initial transduced signal (a control).  Further, see at least figures 10a-11.  It is considered to be obvious that the processor of Unver run a computer program since computer programs are widely used in the art to analyze data; see also at least ¶82,83)
modify a first portion of a capture of a second heart sound by a first amount, wherein the capture of the second heart sound is captured during the test cycle, wherein the first portion corresponds to a first frequency range, and wherein the first amount is determined based on the amount of attenuation; and
modify a second portion of the capture of the second heart sound by a second amount, wherein the second portion corresponds to a second frequency range, and wherein the second amount is determined based on the amount of the attenuation. (at least ¶82 teaches measurement of attenuation as a function of frequency, and at least ¶83 teaches that measurements from suitable pairs of transducing and sensing locations are taken and a matrix is formed.  It is considered to be obvious that the signals that are sensed include s1,S2,S3 and S4,sicne as set forth in ¶79 one primary objective of the invention of Unver is compensating for attenuation of all of the heart sounds, S1-S4.  Thus, it is considered to be obvious that the first heart sound be, for example, S1, and once the amount of attenuation is determined for that sound, then the other heart sounds, S2-S4 can be adjusted accordingly.  The attenuation is due to internal body structures and fluid boundaries of the body, see at least ¶16,83.  Thus, all hearts sounds, S1-S4 would be affected by such structures and boundaries and would need to be compensated or normalized.  Further, at least ¶82 teaches measurement of attenuation may include time variant measurements as a function of frequency.  Each frequency range of a heart sound would be adjusted, or compensated, based on the amount of attenuation of the first heart sound.  It would have been obvious to adjust more than one frequency range of a heart sound since one of ordinary skill in the art would understand that each heart sounds comprise multiple ranges of frequencies, and all would have to be normalized in order for the process to achieve the desired results.  Further, the S2 heart sound, for example, comprises distinct sounds from the aortic closure and the pulmonic closure.  Both frequency ranges from the separate closures of the valves should be adjusted to hear the S2 sound appropriately)

2. The one or more computer-readable media of claim 1, wherein the instructions, in response to execution by the device, further cause the device to:
convert the capture of the first heart sound to a frequency-domain representation of the capture of the first heart sound; and
(at least the abstract teaches analyzing the signals in the frequency domain and/or time domain)

3. The one or more computer-readable media of claim 1, wherein the instructions, in response to execution by the device, further cause the device to convert the capture of the second heart sound to a frequency-domain representation of the capture of the second heart sound, (see abstract) wherein:
to modify the first portion of the capture of the second heart sound includes to: identify a first portion of the frequency-domain representation of the capture of the second heart sound, wherein the first portion corresponds to the first frequency range; and modify the first portion of the frequency-domain representation of the capture of the second heart sound by the first amount; and to modify the second portion of the capture of the second heart sound includes to: identify a second portion of the capture of the frequency-domain representation of the capture of the second heart sound, wherein the second portion corresponds to the second frequency range; and modify the second portion of the frequency-domain representation of the capture of the second heart sound by the second amount; and the instructions, in response to execution by the device, further cause the device to convert the frequency-domain representation of the capture of the second heart sound to a time-domain representation of the capture of the second heart sound.  (as set forth above, one of ordinary skill in the art would understand that each heart sound, when in the frequency domain, can be seen to be made up of various frequency ranges, each of which must be compensated or modified if the heart sound is to be properly normalized.  Further, to change back to a time domain representation is considered to be obvious since as taught in the abstract the signals can be analyzed in either time or frequency domain.)

4. The one or more computer-readable media of claim 1, wherein to determine the amount of attenuation includes to: determine an amount of attenuation of the capture of the first heart sound corresponding to the first frequency range, wherein the first amount is determined based on the attenuation of the capture of the first heart sound corresponding to the first frequency range; and determine an amount of attenuation of the capture of the first heart sound corresponding to the second frequency range, wherein the second amount is determined based on the attenuation of the capture of the first heart sound corresponding the second frequency range. (as set forth above, one of ordinary skill in the art would understands that each heart sound, can be considered to comprise a range of frequencies when in the frequency domain.  It is considered to be obvious that all ranges be analyzed and compensated in order for the proper result to be obtained.)

5. The one or more computer-readable media of claim 1, wherein the instructions, in response to execution by the device, further causes the device to receive an indication to utilize an S1 heart sound or an S2 heart sound as the first heart sound, wherein the first heart sound is either the S1 heart sound or the S2 heart sound based on the indication. (as mentioned above, the skilled artisan can use either heart send S1 or S2, merely yielding practicable results.  For example, see at least ¶168 which teaches using the S1 heart sound)


capture a second capture of the first heart sound during an initialization cycle, and wherein the initialization cycle occurs prior to the test cycle; and
store the second capture of the first heart sound as the control for the first heart sound. (it is considered to have been obvious to capture a second capture of a first heart sound, for example S1, since it would merely be a logical extension of what is already performed by the device of Unver.  No unpredictable results would occur from such capture.  At least ¶51,52 teach memory which can store the second capture.)

7. The one or more computer-readable media of claim 1, wherein the instructions, in response to execution by the device, further causes the device to:
capture a plurality of captures of the first heart sound during a plurality of test cycles, wherein the plurality of test cycles occurs prior to the test cycle;
generate an averaged representation of the first heart sound by averaging the plurality of captures of the first heart sound; and
store the averaged representation of the first heart sound as the control of the first heart sound.  (it is considered to have been obvious to capture a plurality captures of a first heart sound, for example S1, since it would merely be a logical extension of what is already performed by the device of Unver.  No unpredictable results would occur from such capture.  At least ¶51,52 teach memory which can store the second capture.  Further, tasking an average will merely produce the predictable result of smoothing the sounds, and avoiding the influence of any outliers that can skew the results)


8. The one or more computer-readable media of claim 1, wherein the capture of the first heart sound is captured within a cardiac cycle, and wherein the capture of the second heart sound is captured within the cardiac cycle.  (as shown by at least figure 9, each of heart sounds S1-S4 are within the same cardiac cycle)


9. A system for capturing heart sounds of a subject, comprising: one or more sound sensors to: sense heart sounds of the subject; and generate an electrical representation of the heart sounds; and one or more processors (see at least figures 1a,1b,¶24,26,30,50-152) to: identify a capture of a first heart sound from the electrical representation; compare the capture of the first heart sound with a control for the first heart sound to determine an amount of attenuation between the capture of the first heart sound and the control for the first heart sound; (see at least the abstract which teaches a comparison between an attenuated signal (first heart sound) and an initial transduced signal (a control).  Further, see at least figures 10a-11.  It is considered to be obvious that the processor of Unver run a computer program since computer programs are widely used in the art to analyze data; see also at least ¶82,83)
determine a first amount of modification and a second amount of modification based on the amount of attenuation; identify a capture of a second heart sound from the electrical representation; modify a first portion of the capture of the second heart sound by the first amount of modification, wherein the first portion of the capture corresponds to a first frequency range; and modify a second portion of the capture of the second heart sound by the second amount of modification, wherein the second portion of the capture corresponds to a (at least ¶82 teaches measurement of attenuation as a function of frequency, and at least ¶83 teaches that measurements from suitable pairs of transducing and sensing locations are taken and a matrix is formed.  It is considered to be obvious that the signals that are sensed include s1,S2,S3 and S4,sicne as set forth in ¶79 one primary objective of the invention of Unver is compensating for attenuation of all of the heart sounds, S1-S4.  Thus, it is considered to be obvious that the first heart sound be, for example, S1, and once the amount of attenuation is determined for that sound, then the other heart sounds, S2-S4 can be adjusted accordingly.  The attenuation is due to internal body structures and fluid boundaries of the body, see at least ¶16,83.  Thus, all hearts sounds, S1-S4 would be affected by such structures and boundaries and would need to be compensated or normalized.  Further, at least ¶82 teaches measurement of attenuation may include time variant measurements as a function of frequency.  Each frequency range of a heart sound would be adjusted, or compensated, based on the amount of attenuation of the first heart sound.  It would have been obvious to adjust more than one frequency range of a heart sound since one of ordinary skill in the art would understand that each heart sounds comprise multiple ranges of frequencies, and all would have to be normalized in order for the process to achieve the desired results.  Further, the S2 heart sound, for example, comprises distinct sounds from the aortic closure and the pulmonic closure.  Both frequency ranges from the separate closures of the valves should be adjusted to hear the S2 sound appropriately)


10. The system of claim 9, wherein to: identify the capture of the first heart sound includes to: identify a cardiac cycle from the electrical representation; and identify the capture of the first heart sound within the cardiac cycle; and 
(as shown by at least figure 9, each of heart sounds S1-S4 are within the same cardiac cycle)

11. The system of claim 9, wherein to compare the capture of the first heart sound with the control includes to:
convert the capture of the first heart sound to a frequency-domain representation of the capture of the first heart sound; and
compare the frequency-domain representation of the capture of the first heart sound with the control of the first heart sound. (at least the abstract teaches analyzing the signals in the frequency domain and/or time domain)

12. The system of claim 9, wherein to determine the first amount of modification and the second amount of modification includes to utilize the amount of attenuation in a frequency-dependent equation to determine the first amount of modification and the second amount of modification, wherein the first amount of modification and the second amount of modification are different based on the first amount of modification being for the first frequency range and the second amount of modification being for the second frequency range.  (as suggested above, the S2 sound, for example, is made up of different frequency ranges.  Thus, each would have to be accounted for when normalized the sound.)

13. The system of claim 9, wherein:
the one or more processors are further to convert the capture of the second heart sound to a frequency-domain representation of the capture of the second heart sound;

identify a first portion of the frequency-domain representation, wherein the first portion of the frequency-domain representation corresponds to the first frequency range; and 
modify the first portion of the frequency-domain representation by the first amount of modification; to modify the second portion of the capture of the second heart sound includes to: identify a second portion of the frequency-domain representation, wherein the second portion of the frequency-domain representation corresponds to the second frequency range; and modify the second portion of the frequency-domain representation by the second amount of modification; and the one or more processors are further to convert the frequency-domain representation to a time-domain representation of the capture of the second heart sound. (see at least the abstract which teaches frequency domain analysis. as set forth above, one of ordinary skill in the art would understand that each heart sound, when in the frequency domain, can be seen to be made up of various frequency ranges, each of which must be compensated or modified if the heart sound is to be properly normalized.  Further, to change back to a time domain representation is considered to be obvious since as taught in the abstract the signals can be analyzed in either time or frequency domain.)
 

14. The system of claim 9, wherein: the heart sounds of the subject are first heart sounds of the subject; the capture of the first heart sound is a first capture of the first heart sound; the one or more sound sensors are to: sense second heart sounds of the subject during an initialization cycle; generate an electrical representation of the second heart sounds; and the one or more processors are to: identify a second capture of the first heart sound from the electrical representation of the second heart sounds; and store the second capture of the first (as mentioned supra, the sounds are captures by an electronic stethoscope which generates an electrical representation; see figure 1b,and at least ¶30,136,141,144,150-153 which teach a processor and display and memory for storage.)

15. The system of claim 9, wherein the one or more processors are further to receive an indication to utilize an S1 heart sound or an S2 heart sound as the first heart sound, wherein to identify the capture of the first heart sound comprises to identify a capture of an S1 heart sound or an S2 heart sound from the electrical representation based on the indication.  (one of ordinary skill in the art can choose to utilize any of the heart sounds as such would yield merely predictable results)

16. A method of normalizing heart sounds, comprising:
comparing a capture of a first heart sound of a test cycle with a control for the first heart sound; determining an amount of attenuation of the capture of the first heart sound based on the comparison of the capture of the first heart sound and the control for the first heart sound; (see at least the abstract which teaches a comparison between an attenuated signal (first heart sound) and an initial transduced signal (a control).  Further, see at least figures 10a-11.  It is considered to be obvious that the processor of Unver run a computer program since computer programs are widely used in the art to analyze data; see also at least ¶82,83)
modifying a first portion of a capture of a second heart sound of the test cycle by a first amount, wherein the first portion corresponds to a first frequency range, and wherein the first amount is determined based on the amount of attenuation; and
(at least ¶82 teaches measurement of attenuation as a function of frequency, and at least ¶83 teaches that measurements from suitable pairs of transducing and sensing locations are taken and a matrix is formed.  It is considered to be obvious that the signals that are sensed include s1,S2,S3 and S4,sicne as set forth in ¶79 one primary objective of the invention of Unver is compensating for attenuation of all of the heart sounds, S1-S4.  Thus, it is considered to be obvious that the first heart sound be, for example, S1, and once the amount of attenuation is determined for that sound, then the other heart sounds, S2-S4 can be adjusted accordingly.  The attenuation is due to internal body structures and fluid boundaries of the body, see at least ¶16,83.  Thus, all hearts sounds, S1-S4 would be affected by such structures and boundaries and would need to be compensated or normalized.  Further, at least ¶82 teaches measurement of attenuation may include time variant measurements as a function of frequency.  Each frequency range of a heart sound would be adjusted, or compensated, based on the amount of attenuation of the first heart sound.  It would have been obvious to adjust more than one frequency range of a heart sound since one of ordinary skill in the art would understand that each heart sounds comprise multiple ranges of frequencies, and all would have to be normalized in order for the process to achieve the desired results.  Further, the S2 heart sound, for example, comprises distinct sounds from the aortic closure and the pulmonic closure.  Both frequency ranges from the separate closures of the valves should be adjusted to hear the S2 sound appropriately)



modifying the first portion of the capture of the second heart sound includes:
identifying a first portion of the frequency-domain representation of the capture of the second heart sound, wherein the first portion corresponds to the first frequency range; and modifying the first portion of the frequency-domain representation of the capture of the second heart sound by the first amount; and 
modifying the second portion of the capture of the second heart sound includes:
identifying a second portion of the capture of the frequency-domain representation of the capture of the second heart sound, wherein the second portion corresponds to the second frequency range; and modifying the second portion of the frequency-domain representation of
the capture of the second heart sound by the second amount; and
the method further comprises converting the frequency-domain representation of the capture of the second heart sound to a time-domain representation of the capture of the second heart sound.  (at least the abstract teaches analyzing the signals in the frequency domain and/or time domain.  (as set forth above, one of ordinary skill in the art would understand that each heart sound, when in the frequency domain, can be seen to be made up of various frequency ranges, each of which must be compensated or modified if the heart sound is to be properly normalized.  Further, to change back to a time domain representation is considered to be obvious since as taught in the abstract the signals can be analyzed in either time or frequency domain.)



18. The method of claim 16, wherein determining the amount of attenuation includes:
determining an amount of attenuation between the capture of the first heart sound and the control for the first heart sound corresponding to the first frequency range, wherein the first amount is determined based on the attenuation between the capture of the first heart sound and the control for the first heart sound corresponding to the first frequency range; and
determining an amount of attenuation between the capture of the first heart sound and the control for the first heart sound corresponding to the second frequency range, wherein the second amount is determined based on the attenuation between the capture of the first heart sound and the control for the first heart sound corresponding to the second frequency range. (as set forth above, one of ordinary skill in the art would understand that each heart sound, when in the frequency domain, can be seen to be made up of various frequency ranges, each of which must be compensated or modified if the heart sound is to be properly normalized.  Further, to change back to a time domain representation is considered to be obvious since as taught in the abstract the signals can be analyzed in either time or frequency domain.)


19. The method of claim 16, wherein the capture of the first heart sound is a first capture of the first heart sound, wherein the method further comprises capturing a second capture of the first heart sound during an initialization cycle and storing the second capture as the control, and wherein the initialization cycle occurs prior to the test cycle.  (it is considered to have been obvious to capture a second capture of a first heart sound, for example S1, since it would merely be a logical extension of what is already performed by the device of Unver.  No unpredictable results would occur from such capture.  At least ¶51,52 teach memory which can store the second capture.)

20. The method of claim 16, further comprising:
capturing a plurality of captures of the first heart sound during a plurality of test cycles, wherein the plurality of test cycles occurs prior to the test cycle; and
generating an averaged representation of the first heart sound by averaging the plurality of captures of the first heart sound, wherein the control of the first heart sound is the averaged representation of the first heart sound. (it is considered to have been obvious to capture a plurality captures of a first heart sound, for example S1, since it would merely be a logical extension of what is already performed by the device of Unver.  No unpredictable results would occur from such capture.  At least ¶51,52 teach memory which can store the second capture.  Further, tasking an average will merely produce the predictable result of smoothing the sounds, and avoiding the influence of any outliers that can skew the results)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792